t c summary opinion united_states tax_court rudy g lopez and helen m lopez petitioners v commissioner of internal revenue respondent docket no 24871-12s filed date kelly a gibson for petitioners jeffrey l heinkel erin kathleen salel and sylvia l shaughnessy for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 penalty of dollar_figure for the tax_year the issues for decision are whether sec_469 precludes petitioners’ deductions for rental losses claimed and whether petitioners are liable for the penalty background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california when their petition was filed petitioners jointly filed their federal tax_return petitioner rudy g lopez is a retired mental health director in he worked as a mental health consultant and his wife petitioner helen m lopez worked for the county of san bernardino as a human services administrator petitioners owned four rental properties in california in a condominium unit on winter gardens boulevard winter gardens property a single-family residence on wildwood lane wildwood property a single- continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure family residence on yucca drive yucca property and a single-family residence on 9th street 9th st property petitioners filed an election with their income_tax return for to treat all interests in these properties as a single rental real_estate activity pursuant to sec_469 the winter gardens property was miles from petitioners’ primary residence and was occupied by petitioners’ daughter and her boyfriend petitioners abated the couple’s monthly rent in exchange for their work on improvements made to the property the wildwood property wa sec_172 miles from petitioners’ primary residence but only miles from their other residence in san bernardino county the yucca and 9th st properties were close to petitioners’ primary residence in mid-november petitioners evicted the yucca property tenant for failure to pay rent petitioners also coowned property in south carolina with mrs lopez’ mother initially petitioners produced a settlement statement to respondent that indicated they were the only mortgagors of the property another name appeared to be covered up on the document at trial respondent produced documents showing that petitioners and mrs lopez’ mother were mortgagors of this property mrs lopez testified that her mother had quitclaimed her interest in the property to petitioners in order to qualify for medicaid and other social service benefits in petitioners received payments from mrs lopez’ mother for use of the property these payments roughly reflected the monthly mortgage payments due on the property although petitioners claimed deductions for losses on this property on their tax_return none of the hours mr lopez logged to qualify as a real_estate_professional applied to this property petitioners’ log of the hours mr lopez allegedly spent on his real_estate activity contained entries for basic landlord functions such as collecting rents performing routine repairs and maintenance sometimes with the help of independent contractors and inspecting the properties mr lopez also logged hours for making significant repairs and managing an eviction at the yucca property performing foundation work at the wildwood property painting the properties shopping for supplies bookkeeping banking tax_return preparation and traveling to and from the properties petitioners recorded that mr lopez spent over hours in on his rental_activity at trial mrs lopez testified that she assisted with managing the eviction at the yucca property shopping for supplies and bookkeeping petitioners originally provided respondent with a summary spreadsheet log listing each date of the calendar_year with brief notes of activities performed on their respective dates and total hours spent in 30-minute increments for example on february petitioners logged hours for paint kitchen costco paint sprayer travel for the winter gardens property on november thanksgiving day and shortly after the yucca property tenant was evicted petitioners logged hours to cleanup show this property at trial petitioners’ friend testified that it took around three weeks after the yucca property tenant was evicted to make the property marketable again petitioners testified that they meant for their submitted log to be a summary of a more detailed calendar log they initially kept to themselves and did not provide to respondent until after the examination process originally petitioners told respondent that mr lopez maintained a handwritten day planner that he kept in his car to record his rental activities at trial they testified that they created the more detailed calendar log by compiling the notes mr lopez made on his phone contemporaneously with his rental activities with the receipts he kept pertaining to his rental activities then once a month petitioners would input this information into an electronic calendar that mrs lopez maintained this reconciliation process was included in the hours logged for what mr lopez described as bookkeeping there were some discrepancies with the receipts petitioners initially provided to respondent to substantiate their rental_activity hours for example petitioners submitted a receipt for painting work performed on their son’s home to substantiate hours worked on their rental properties on date initially the address on the receipt was covered up but at trial respondent produced the original receipt indicating petitioners’ son’s address similarly petitioners provided a receipt for work done on their personal_residence to substantiate hours worked on their rental properties on date there were also discrepancies between the receipts petitioners provided and the information contained in their logs for example mr lopez would give rent collection receipts to the tenants who used cash to pay their rent some of the dates on these receipts did not match the dates indicated for collecting rent on petitioners’ summary log in addition petitioners’ calendar log indicated and they testified that they went to particular stores for supplies in one city while their receipts showed that they were at the same stores in different cities more than miles away respondent’s notice_of_deficiency disallowed deductions for petitioners’ rental losses and determined that petitioners were liable for a sec_6662 accuracy-related_penalty discussion taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally limits deductions from any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 for the purposes of sec_469 and to the extent provided in regulations a trade_or_business includes any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of certain taxpayers in real_property trades_or_businesses sometimes referred to as real_estate professionals are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer may qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint tax_return either spouse must satisfy both requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 both petitioners appeared and testified at trial they insisted that what was recorded in their logs represented what mr lopez did during the tax_year we need not accept petitioners’ testimony and may and do reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 petitioners’ testimony is undermined by their questionable claims about their allegedly contemporaneous calendar the vagueness and inherent improbability of mr lopez’ estimates and their production of documents that appear to lack forthrightness because we are not persuaded that mr lopez spent more that hours on his rental_activity petitioners have not established that he is a real_estate_professional consequently we need not analyze whether mr lopez spent more than of his time in real_estate trades_or_businesses or whether petitioners materially participated in the management of their rental properties petitioners’ rental_activity therefore is per se passive and they may not offset the losses against their other income for sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regards to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 respondent has computed the deficiency and the understatement of income_tax is greater than dollar_figure which is greater than of the tax required to be shown on petitioners’ return for thus respondent’s burden of going forward has been satisfied once the commissioner has met the burden of production the taxpayers must come forward with persuasive evidence that the penalty is inappropriate because for example they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs to the extent that the penalty is attributable to a substantial_understatement_of_income_tax under sec_6662 it may be reduced if the taxpayer’s position is supported by substantial_authority or relevant facts are adequately disclosed in a statement attached to the return and the taxpayer’s position has a reasonable basis sec_6662 petitioners do not argue that the amount of their penalty should be reduced because they had substantial_authority for their claimed losses or because their position was adequately disclosed accordingly we do not reduce petitioners’ penalty pursuant to sec_6662 we conclude that petitioners’ exaggerated logs and testimony negate their good_faith in claiming rental losses against their earned_income petitioners offered no persuasive argument or evidence to show that they had reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment for consequently petitioners are liable for the sec_6662 penalty for a substantial_understatement_of_income_tax for we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
